t c summary opinion united_states tax_court gilfred b patricia s swartz petitioners v commissioner of internal revenue respondent docket no 10475-o0s filed date br martin davidoff for petitioners rodney j bartlett and timothy s sinnott for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined that petitioners are liable for additions to tax for taxable_year under sec_6653 and in the respective amounts of dollar_figure and percent of the interest due on a dollar_figure deficiency the issue for decision is whether petitioners are liable for these additions to tax ’ background some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in ratontown new jersey on the date the petition was filed in this case petitioner husband petitioner has a bachelor’s degree and a master’s degree in electrical engineering and a doctorate in mathematics in the year in issue he was a full professor and the chairman of computer science and mathematics at monmouth college he has no academic background in finance or taxation and took only one course in economics as an undergraduate prior to the year in issue petitioners had limited experience in making investments ‘in the petition petitioners argued that the deficiency upon which the additions to tax are based is incorrect and that petitioners believe the statute_of_limitations has expired petitioners did not address these issues at trial or in their posttrial memorandum of authorities we therefore consider them to have been abandoned and we need not address them here petitioner met paul trimboli at some time prior to when mr trimboli began assisting petitioners with their taxes mr trimboli had been working at the public accounting firm bugni labanca paduano doing primarily tax work and some auditing work in he started a business with a partner as a certified_public_accountant and financial planner by the end of in addition to a bachelor’s degree in accounting mr trimboli had completed four of the five courses required to become a certified financial planner through the college of financial planning mr trimboli learned of jojoba investments in early and he became especially interested in an investment known as arid land research partners arid land or the partnership in date and again in date mr trimboli traveled to california to investigate the partnership as a potential investment opportunity he traveled to blythe california and to bakersfield california where there were plantations on which jojoba was already being grown he also visited a research facility located at the university of california at riverside which was involved in the growing of jojoba on these trips mr trimboli met with robert cole who would become the general_partner of the partnership and eugene pace who was the president of what was to become the purported research_and_development contractor to the partnership u s agri research - development corp mr trimboli had no experience in farming or in research_and_development ventures and he was aware that mr cole the general_partner also had no experience with respect to jojoba prior to leaving bugni labanca paduano in mr trimboli had no experience as a financial planner after mr trimboli opened his own business in and began offering financial planning services he and petitioner discussed various investment strategies in date mr trimboli advised petitioner that he should invest in arid land as a part of their discussion regarding this investment opportunity petitioner was told of certain tax benefits that the partnership hoped to gain for its investors and petitioner was convinced there was nothing improper with the tax strategy a private_placement memorandum for investments in the partnership dated date was distributed to petitioners prefatory material in the memorandum contained the following caveats prospective investors are cautioned not to construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice investors are urged to consult their own counsel as to all matters concerning this investment no representations or warranties of any kind are intended or should be inferred with respect to the economic return or tax advantages which may accrue to the investors in the units --- - bach purchaser of units herein should and is expected to consult with his own tax advisor as to the tax aspects in a section entitled use of proceeds an estimation of various expenditures the memorandum stated that to percent of the capital contributions from the partners would be allocated to the research_and_development contract regardless of the total amount of the contributions the only other expenses were to be organizational costs legal fees and commissions one of the risk factors listed for the investment contained the following discussion federal_income_tax consequences an investment in the units involves material tax risks some of which are set forth below each prospective investor is urged to consult his own tax advisor with respect to complex federal as well as state and local income_tax consequences of such an investment c validity of tax deductions and allocations the partnership will claim all deductions for federal_income_tax purposes which it reasonably believes it is entitled to claim there can be no assurance that these deductions may not be contested or disallowed by the service such areas of challenge may include expenditures under the r d contract the service is presently vigorously auditing partnerships scrutinizing in particular certain claimed tax deductions counsel’ss opinion is rendered as of the date hereof based upon the representations of the general_partner counsel shall not review the partnership’s tax returns d deductibility of research or experimental expenditures the general_partner anticipates that a substantial portion of the capital contributions of the limited partners to the partnership will be used for research_and_experimental_expenditures of the type generally covered by sec_174 and sec_44f of the code particularly in recently issued irs regulations issued thereunder however prospective investors should be aware that there is little published authority dealing with the specific types of expenditures which will gualify as research or experimental expenditures within the meaning of sec_174 and most of the expenditures contemplated by the partnership have not been the subject of any prior cases or administrative determinations there are various theories under which such deductions might be disallowed or required to be deferred no ruling by the service has been or will be sought regarding deductibility of the proposed expenditures under sec_174 of the code a section entitled tax aspects contains the following information concerning a legal opinion from outside counsel obtained by the general_partner the general_partner has received an opinion of counsel concerning certain of the tax aspects of this investment the opinion is available from the general_partner since the tax applications of an investment in the partnership vary for each investor neither the partnership the general_partner nor counsel assumes any responsibility for tax consequences of this transaction to an investor the respective investors are urged to consult their own tax advisers with respect to the tax implications of this investment the opinion letter referenced in the private_placement memorandum was one which purportedly had been written for mr cole by outside counsel based on information provided by mr cole the letter dated date concludes by stating - j- general caveats and disclaimers along with the opinion that it is more_likely_than_not that a partner of arid land research partners a limited_partnership will prevail on the merits of each material tax issue presented herein however the conclusions regarding the issue of the sec_174 deduction in particular were vague and nonconclussive in nature finally the investor subscription agreement accompanying the private_placement memorandum required a subscriber upon purchase of an interest to aver that he understands that an investment in the partnership is speculative and involves a high degree of risk there is no assurance as to the tax treatment of items of partnership income gain loss deductions of credit and it may not be possible for him to liquidate his investment in the partnership in date petitioners purchased five units in arid land through mr trimboli for a total of dollar_figure in cash and a promissory note of dollar_figure petitioner was aware that mr trimboli received a commission for his sale of the interests in arid land but he did not know of any other relationship which he had with the partnership or its principals the commissions mr trimboli received for selling interests in the partnership were similar to the commissions he received for selling other types of investments in addition to the commissions mr trimboli was retained by arid land to prepare the tax_return for the partnership in preparing the partnership’s return mr trimboli relied on financial --- - information provided by mr cole and on the opinion letter given to mr cole by outside counsel the schedule_k-1 partner’s share of income credits deductions etc sent to petitioners as partners in arid land reflected their share of the losses claimed by the partnership on the return prepared by mr trimboli mr trimboli subsequently prepared petitioners’ joint federal_income_tax return for the taxable_year claiming a deduction for a loss arising from the arid land investment in the amount of dollar_figure at the time mr trimboli prepared petitioners’ return petitioner was aware that mr trimboli had obtained a tax opinion letter and petitioner was convinced that there was nothing improper about the tax strategy as the result of partnership level proceedings concerning arid land research partners this court ultimately entered a decision disallowing in full the partnership’s claimed ordinary_loss of dollar_figure for taxable_year this decision was based upon a stipulation by the partnership and the commissioner to be bound by the outcome of the case in which this court rendered our opinion in utah jojoba i research v commissioner tcmemo_1998_6 in that case we found that the utah jojoba i research partnership utah i was not entitled to a sec_174 a research or experimental expense deduction or a sec_162 a trade_or_business expense deduction because a utah i did not directly or indirectly engage in research or experimentation and - bo the activities of utah i did not constitute a trade_or_business nor was there a realistic prospect of utah i ever entering into a trade_or_business id following the entry of the decision concerning the partnership respondent adjusted petitioners’ return by disallowing their claimed share of the partnership loss dollar_figure in the statutory_notice_of_deficiency which provides the basis for our jurisdiction in this case respondent determined that petitioners are liable for additions to tax under sec_6653 and in the respective amounts of dollar_figure and percent of the interest due on a dollar_figure deficiency discussion sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is attributable to negligence or intentional disregard of rules or regulations sec_6653 provides for a further addition_to_tax equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined to include any failure to reasonably comply with the tax code including the lack of due care or the failure to do what a reasonable or ordinarily prudent person would do under the circumstances 196_f3d_147 3d -- - cir quoting 902_f2d_380 5th cir affg tcmemo_1997_385 petitioners’ primary argument is that they were not negligent because they relied on advice from mr trimboli reasonable reliance on professional advice may be a defense to the negligence additions to tax 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 the advice must be from competent and independent parties not from the promoters of the investment 94_tc_637 affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 956_f2d_274 9th cir 91_tc_524 petitioners analogize their case to the case of 62_f3d_1266 10th cir affg tcmemo_1993_607 in anderson the taxpayer relied on both an investment adviser and an accountant in making his investment the court found that reliance on the investment adviser who received a commission for selling the investment to the taxpayer was reasonable under the circumstances of the case cf eg carmena v commissioner tcmemo_2001_177 financial adviser receiving commissions for sale of investments had inherent conflict of interest in advice given to investors however the court stressed that the investment adviser---an independent insurance agent and registered securities dealer--was a good friend of the taxpayer and was not affiliated with the investment the taxpayers entered into anderson v commissioner supra pincite the present case is distinguishable from anderson in two important respects first in the case at hand mr trimboli was involved with principals of the investment prior to the creation of the partnership in particular he was in contact with mr cole who was to become the general_partner of arid land and with mr pace who was to become the president of the research_and_development contractor although petitioners argue that mr trimboli was an outsider who coincidentally prepared the partnership’s return we find that mr trimboli’s relationship with the partnership and its principals makes him more than a disinterested commission-based salesman as was the case in anderson in light of his relationship to arid land mr trimboli cannot be considered to be an independent adviser second the investment adviser in anderson was a good friend of the taxpayer petitioners’ relationship with mr trimboli was purely professional and is not analogous to the close friendship between taxpayer and adviser in anderson see also dyckman v commissioner tcmemo_1999_79 taxpayers reasonably relied on an adviser who was a close personal friend reile v commissioner tcmemo_1992_488 taxpayers reasonably relied on advice from an adviser who was an acquaintance and fellow temple recommend holder furthermore petitioners’ professional dealings with mr trimboli were only in the context of an accountant---client relationship petitioners could not have had prior dealings with mr trimboli as a financial planner because he had no experience in the field prior to cf wright v commissioner tcmemo_1994_288 taxpayers reasonably relied upon an individual who was recommended to them as a financial adviser who had a strong presence in the community as such and who misled the taxpayers concerning the propriety of an investment thus the relationship between petitioners and mr trimboli was not close enough or prolonged enough---either personally or professionally--to merit special consideration in the level of due care required by petitioners in this case with respect to his role as tax adviser mr trimboli largely relied on the opinion letter addressed to arid land’s general_partner mr cole there is little to indicate that mr trimboli researched the issues himself thoroughly enough to come to any independent conclusions concerning the propriety of the deductions we find that mr trimboli’s reliance on the opinion letter further supports our conclusion that mr trimboli did not render independent objective advice concerning the propriety of the partnership’s position on tax issues thus we do not accept petitioners’ assertion that mr trimboli’s reliance on the opinion letter should itself insulate petitioners from the negligence additions to tax because mr trimboli was not an independent adviser petitioners’ reliance on any advice from him was not reasonable bello v commissioner tcmemo_2001_56 reliance on advice from an accountant concerning an investment was unreasonable where the accountant had been retained by the investment promoter laverne v commissioner supra rybak v commissioner supra petitioners point to the standard set forth by the fifth circuit_court of appeals in 902_f2d_380 5th cir revg tcmemo_1988_408 in heasley the court found that the taxpayers----who were moderate-income blue- collar investors with little education or prior investment experience--were to be held to a lower standard of due care when evaluating whether they were negligent in making an investment the court found that the taxpayers the heasleys were not negligent because among other reasons they had relied on financial advisers id pincite the financial consultant who had sold the heasleys the investment had referred them to an independent accountant for assistance in preparing their tax_return with respect to the investment the accountant in turn had reviewed the investment materials prior to completing the return the court noted that nothing in the record supports a finding that smith the accountant did not independently assess the heasleys’ tax_liability or that danner the financial consultant influenced smith’s calculations id pincite n heasley is not applicable to the case at hand first although with limited investment experience petitioner is highly educated and was employed as a full professor at the time petitioners made their investment second we have found petitioners’ reliance on mr trimboli to be unreasonable because he was not an independent adviser furthermore petitioners relied solely on one individual and that individual both sold them their investment and advised them as to its legal effect without independently researching the legal issues involved finally petitioners cite hummer v commissioner tcmemo_1988_528 for the proposition that taxpayers cannot be negligent where the relevant legal issue was not well settled petitioners however did not receive substantive advice concerning the deduction from anyone independent of the investment nor did they conduct their own investigation into the propriety of the deduction indeed there is no indication that petitioners ever were aware of the nature of the purportedly uncertain legal issues involved petitioners may not rely upon a lack of warning as a defense to negligence where no reasonable -- - investigation was ever made which would have allowed them to discover such a lack of warning and where they were repeatedly warned of the relevant risks in the private_placement memorandum christensen v commissioner tcmemo_2001_185 robnett v commissioner tcmemo_2001_17 the private_placement memorandum contained numerous warnings regarding the tax risks involved with making an investment in arid land although the parties stipulated that petitioners received a copy of the private_placement memorandum petitioner could not recall having reviewed the memorandum prior to making the investment in any case the warnings were there and would have been evident if petitioners had exercised reasonable care and read the memorandum after making their investment regardless of these risks petitioners claimed a loss of dollar_figure despite the fact that they had only recently invested cash of just dollar_figure this disproportionate and accelerated loss--along with the resulting substantial tax savings---should have been further warning to petitioners for the need to obtain outside petitioners argue that the instructions for schedules k-1 provided by the internal_revenue_service required them to report the loss the instructions state that the individual taxpayer must treat partnership items consistent with the way the partnership treated the items on its filed return the instructions have further provisions dealing with errors on schedules k-1 as well as with the filing of statements to explain inconsistencies between the partnership’s return and the taxpayer’s return we find to be unreasonable any belief by petitioners that they were required_by_law to mechanically deduct a loss which was improper -- - independent advice regarding the propriety of the deduction despite these warnings petitioners did not seek such advice or conduct any other type of inguiry into the propriety of the deduction we find that it was negligent for petitioners to have claimed this deduction under the circumstances of this case we sustain respondent’s determination that petitioners are liable for the sec_6653 and additions to tax for negligence reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
